Case: 11-14736          Date Filed: 11/20/2012   Page: 1 of 4

                                                                         [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-14736
                                      ________________________

                              D.C. Docket No. 1:10-cr-20766-MGC-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                                  versus

ISACHI GIL,

llllllllllllllllllllllllllllllllllllllll                                 Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (November 20, 2012)

Before HULL and FAY, Circuit Judges, and WHITTEMORE,* District Judge.


         *
         Honorable James D. Whittemore, United States District Judge, Middle District of
Florida, sitting by designation.
               Case: 11-14736     Date Filed: 11/20/2012     Page: 2 of 4

PER CURIAM:

      Defendant Isachi Gil appeals her convictions for health care fraud and

making false statements in connection with health care matters, in violation of 18

U.S.C. §§ 1347, 1035(a)(2). Gil, a nurse, was charged with, among other things,

falsely representing in nursing notes, patient records, or other documents that she

was visiting home-bound patients and administering insulin injections to those

home-bound, diabetic patients, when in actuality, the patients either were not

diabetic or did not receive those services because they either did not require them

or the visits never occurred. A jury convicted Gil following a two-week trial,

during which the district court made various rulings that now comprise the

subjects of the instant appeal.

      In particular, Gil raises six challenges. First, Gil argues that the district

court erred in refusing to strike the entire testimony of two witnesses because

during part of their examination, the government introduced recordings wherein

the witnesses allegedly fabricated certain statements. Although the district court

ultimately struck one of the recordings (Mercedes Puche’s) and the statements

therein, Gil argues that the court erred in failing to instruct the jury until the end of

trial that these recordings were fabricated and should not be considered. Gil also

contends that the witnesses’ entire other testimony should have been struck too.

                                            2
               Case: 11-14736     Date Filed: 11/20/2012    Page: 3 of 4

Second, Gil argues that the evidence at trial was insufficient to support her

convictions. Third, she argues, for the first time on appeal, that § 1035(a)(2) is a

lesser-included offense of § 1347, such that her conviction for both violated her

double jeopardy rights. Fourth, she asserts that the district court’s admission of:

(a) bank records relating to her work at health care companies that were not named

in the indictment; (b) a chart estimating the number of patient home visits that she

made during the period charged; and (c) records from her SunPass transponder

introduced during the government’s rebuttal case, taken individually and

cumulatively, deprived her of a fair trial. Fifth, she argues that the district court

abused its discretion in failing to hold an evidentiary hearing on whether the

government intimidated two defense witnesses by advising the district court that

they were subjects or targets of investigation shortly before the defense called

them to testify. Finally, Gil argues that the district court improperly admitted the

prior conviction of Adela Quintero.

                                           I.

      We review the district court’s decision to admit certain evidence for abuse

of discretion. United States v. Hill, 643 F.3d 807, 840 (11th Cir. 2011), cert.

denied, 132 S. Ct. 1988 (2012). We also review for abuse of discretion a district

court’s refusal to give a curative instruction. See United States v. Palma, 511 F.3d

                                           3
               Case: 11-14736     Date Filed: 11/20/2012     Page: 4 of 4

1311, 1317 n.4 (11th Cir. 2008). “The inquiry into the sufficiency of the

government’s evidence produced at trial is a question of law subject to de novo

review.” United States v. Spoerke, 568 F.3d 1236, 1244 (11th Cir. 2009) (internal

quotation marks omitted). We review de novo whether an indictment violated the

Double Jeopardy Clause. United States v. McIntosh, 580 F.3d 1222, 1226 (11th

Cir. 2009). A district court’s decision on whether to hold an evidentiary hearing is

reviewed for abuse of discretion. United States v. Gamory, 635 F.3d 480, 490

(11th Cir.), cert. denied, 132 S. Ct. 826 (2011).

      Where a challenge is raised for the first time in a criminal appeal, we review

only for plain error, which requires a defendant to demonstrate that: “(1) an error

occurred; (2) the error was plain; (3) it affected [her] substantial rights; and (4) it

seriously affected the fairness of the judicial proceedings.” United States v.

Schultz, 565 F.3d 1353, 1356-57 (11th Cir. 2009) (internal quotation marks

omitted).

      After oral argument and careful review of the extensive evidence at trial and

the parties’ briefs, we conclude that all issues in this appeal lack merit and that Gil

has not shown reversible error in her trial. Thus, we affirm Gil’s convictions and

her 43-month total sentence.

      AFFIRMED.

                                            4